DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 objected to because of the following informalities:  Uses the term “loop” however in the specifications the term used is “grip handle”. Should be revised accordingly to avoid confusion.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,5-7,10 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (US 20170127653 A1) in view of Alden (US 9848584 B1). 
Regarding claim 1: Fang teaches A slip leash (1) comprising: a lead (12) having a first end (Near 20 on Fig. 8) and a second end (Near 12); an adjustable cord stop (20) receiving the lead there through; a first sleeve member (30) secured to the first end; a sliding ring member (31) pivotally connected to the first sleeve member, the sliding ring member having an opening therethrough (illustrated in Fig. 8), the sliding ring member forming a slipping loop (13) at the first end, the slipping loop excluding the adjustable cord stop; the opening of the sliding ring member permitting movement of the lead therethrough; and the opening of the sliding ring member obstructing movement of the adjustable cord stop therethrough (Best illustrated in Fig. 8).
Fang fails to teach the sliding ring member having first and second ring portions distally extending thereapart in a planar curve from the first sleeve member, the sliding ring member having third and fourth ring portions respectively converging from the first and second ring portions to an end portion and forming a union therewith; the end portion of the sliding ring member forming a point; portions to an end portion and forming a union therewith;
However, Alden teaches the sliding ring member (30B) having first and second ring portions distally extending thereapart in a planar curve from the first sleeve member (31B), the sliding ring member having third and fourth ring portions respectively converging from the first and second ring the end portion of the sliding ring member forming a point; portions to an end portion and forming a union therewith (Best illustrated in Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sliding ring member as disclosed by Fang with the ring structure as taught by Alden so as to permit movement of the lead while obstructing movement from the adjustable cord stop, therefore achieving the predictable result of a more efficient system.
Regarding claim 5: the modified reference teaches the limitations of claim 1 as shown above.
Alden further teaches wherein the sliding ring member further comprises a teardrop shape (best illustrated in Fig. 2). 
Regarding claim 6: the modified reference teaches the limitations of claim 1 as shown above.
Fang further teaches a second sleeve (near 12) member secured to the second end (12).
Regarding claim 7: the modified reference teaches the limitations of claim 1 as shown above.
Fang further teaches a loop at the second end (12). (Best illustrated in Fig. 8).
Regarding claim 10: Fang teaches a slip leash (1) comprising: a lead (12) having a first end (Near 20 on Fig. 8) and a second end (Near 12); an adjustable cord stop (20) receiving the lead there through; a first sleeve member (30) secured to the first end; a sliding ring member (31) pivotally connected to the first sleeve member, the sliding ring member having an opening therethrough (illustrated in Fig. 8), the sliding ring member forming a slipping loop (13) at the first end, the slipping loop excluding the adjustable cord stop; the opening of the sliding ring member permitting movement of the lead therethrough; and the opening of the sliding ring member obstructing movement of the adjustable cord stop therethrough (Best illustrated in Fig. 8).
Fang fails to teach the sliding ring member being a teardrop shape; the end portion of the sliding ring member forming a point.
However Alden teaches the sliding ring member being a teardrop shape (Best illustrated in Fig. 2); the end portion of the sliding ring member forming a point.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sliding ring member as disclosed by Fang with the ring structure as taught by Alden so as to permit movement of the lead while obstructing movement from the adjustable cord stop, therefore achieving the predictable result of a more efficient system.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fang (US 20170127653 A1) in view of Alden (US 9848584 B1) as applied to claim 1 above, and further in view of Rubin (US 6223694 B1).
Regarding claim 2: the modified reference teaches the limitations of claim 1 as shown above.
Although it is well known in the art that slip leads can be made of a variety of materials including rope, leather, nylon and fabric, Fang fails to explicitly teach wherein the lead further comprises a material selected from leather and rope.
However, Rubin teaches wherein the lead further comprises a material selected from leather and rope (Column 2 lines 62-65 “Typically, the strap 110 is made of nylon or leather, although other materials are also possible. Typically, strap 110 is flat, although round, rope-like leashes are also possible”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the slip lead as disclosed by Fang with the lead material as taught by Rubin so as to have strong, durable material decreasing the likelihood that the device becomes damaged, therefore achieving the predictable result of a more efficient system, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 125 USPQ 416.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fang (US 20170127653 A1) in view of Alden (US 9848584 B1) as applied to claim 1 above, and further in view of Matsumoto (US 20150259852 A1).
Regarding claim 3: the modified reference teaches the limitations of claim 1 as shown above.
Fang fails to teach wherein the lead further comprises kernmantle rope.
However, Matsumoto teaches wherein the lead further comprises kernmantle rope (Paragraph 36 “The kernmantle cord and three-stranded cord are preferable, of which the kernmantle cord is more preferable”, Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lead as disclosed by Fang with the kernmantle rope as taught Matsumoto so as to provide durable and strong properties therefore increasing the product’s lifetime as well as allowing for better restraint of the animal, therefore achieving the predictable result of a more effective system, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 125 USPQ 416.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fang (US 20170127653 A1) in view of Alden (US 9848584 B1) as applied to claim 1 above, and further in view of Lewis (US 20160165849 A1).
Regarding claim 4: the modified reference teaches the limitations of claim 1 as shown above.
Fang fails to teach wherein the adjustable cord stop further comprises: a body having an exterior and a channel extending through an interior thereof; the exterior of the body sized to provide a finger platform component of a thumb-finger precision grip platform; a plunger spring-mounted to the interior of the body, the plunger being sized to provide a thumb platform component of a thumb-finger precision grip platform; the lead being adjustable through the body when the plunger is compressed; and the lead being locked when the plunger is relaxed.
However, Lewis teaches wherein the adjustable cord stop (225) further comprises: a body having an exterior and a channel extending through an interior thereof (Paragraph 28 “The adjustment device 225, 225′ may be, for example, a retractable strap dispenser 226, 226′ configured to retractably release additional strap 211b in various lengths”); the exterior of the body sized to provide a finger platform (bottom of 225) component of a thumb-finger precision grip platform (top of 225); a plunger (227) spring-mounted to the interior of the body (Paragraph 29 “The locking system 227, 227′ may be an actuator such as a switch, button, slide, etc”), the plunger being sized to provide a thumb platform component of a thumb-finger precision grip platform; the lead being adjustable through the body when the plunger is compressed; and the lead being locked when the plunger is relaxed (Paragraph 29 “As another alternative, the locking system 227, 227′ may alternatively function in the reverse manner where the additional strap 211b is by default locked in place and is temporarily released only when the actuator is actively depressed.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the adjustable cord stop as disclosed by Fang with the structural adjustable cord stop as taught by Lewis so as to permit the leash size to be adjusted depending on the size of the animal or the desire of the owner, therefore achieving the predictable result of a more effective system.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fang (US 20170127653 A1) in view of Alden (US 9848584 B1) as applied to claim 1 above, and further in view of Liu (US 20150128554 A1).
Regarding claim 8: the modified reference teaches the limitations of claim 1 as shown above.
Fang fails to teach a figure-8 knot formed at the second end.
However Liu teaches a figure-8 knot (11) formed at the second end (Best Illustrated in Fig. 3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the second end as disclosed by Fang with the figure-8 knot near the end as taught by Liu so as to increase the strength of the leash therefore allowing for better restraint of the animal and decreasing the wear-and-tire of the device, achieving the predictable result of a more efficient system.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fang (US 20170127653 A1) in view of Alden (US 9848584 B1), Matsumoto (US 20150259852 A1), Lewis (US 20160165849 A1), and Liu (US 20150128554 A1).
Regarding claim 9: Fang teaches A slip leash (1) comprising: a lead (12) having a first end (near 20 on Fig. 8) and a second end (Near 12), an adjustable cord stop (20)  receiving the lead therethrough, a first sleeve member (30) secured to the first end; a second sleeve member (near 12) secured to the second end (12); a sliding ring member (31) pivotally connected to the first sleeve member, the sliding ring member having an opening therethrough, the sliding ring member forming a slipping 13loop (13) at the first end, the slipping loop excluding the adjustable cord stop; the opening of the sliding ring member permitting movement of the lead therethrough; the opening of the sliding ring member obstructing movement of the adjustable cord stop therethrough.
However Fang fails to teach the lead including kernmantle rope; the adjustable cord stop including: a body having an exterior and a channel extending through an interior thereof; the exterior of the body sized to provide a finger platform component of a thumb-finger precision grip platform; a plunger spring-mounted to the interior of the body, the plunger being sized to provide a thumb platform component of a thumb-finger precision grip platform; the lead being adjustable through the body when the plunger is compressed; and the lead being locked when the plunger is relaxed; the sliding ring member having first and second ring portions distally extending thereapart in a planar curve from the first sleeve member, the sliding ring member having third and fourth ring portions respectively converging from the first and second ring portions to an end portion and forming a union therewith; the end portion of the sliding ring member forming a point; and a figure-8 knot formed at the second end.
Matsumoto teaches the lead including kernmantle rope (Paragraph 36 “The kernmantle cord and three-stranded cord are preferable, of which the kernmantle cord is more preferable”, Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lead as disclosed by Fang with the kernmantle rope as taught Matsumoto so as to provide durable and strong properties therefore increasing the product’s lifetime as well as allowing for better restraint of the animal, therefore achieving the predictable result of a more effective system, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 125 USPQ 416.
Lewis teaches the adjustable cord stop including: a body having an exterior and a channel extending through an interior thereof (Paragraph 28 “The adjustment device 225, 225′ may be, for example, a retractable strap dispenser 226, 226′ configured to retractably release additional strap 211b in various lengths”); the exterior of the body sized to provide a finger platform (bottom of 225) component of a thumb-finger precision grip platform (top of 225); a plunger (227) spring-mounted to the interior of the body (Paragraph 29 “The locking system 227, 227′ may be an actuator such as a switch, button, slide, etc”), the plunger being sized to provide a thumb platform component of a thumb-finger precision grip platform; the lead being adjustable through the body when the plunger is compressed; and the lead being locked when the plunger is relaxed (Paragraph 29 “As another alternative, the locking system 227, 227′ may alternatively function in the reverse manner where the additional strap 211b is by default locked in place and is temporarily released only when the actuator is actively depressed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the adjustable cord stop as disclosed by Fang with the structural adjustable cord stop as taught by Lewis so as to permit the leash size to be adjusted depending on the size of the animal or the desire of the owner, therefore achieving the predictable result of a more effective system.
Alden teaches the sliding ring member (30B) having first and second ring portions distally extending thereapart in a planar curve from the first sleeve member (31B), the sliding ring member having third and fourth ring portions respectively converging from the first and second ring the end portion of the sliding ring member forming a point (Best illustrated in Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sliding ring member as disclosed by Fang with the ring structure as taught by Alden so as to permit movement of the lead while obstructing movement from the adjustable cord stop, therefore achieving the predictable result of a more efficient system.
Liu teaches a figure-8 knot (11) formed at the second end (Best Illustrated in Fig. 3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the second end as disclosed by Fang with the figure-8 knot near the end as taught by Liu so as to increase the strength of the leash therefore allowing for better restraint of the animal and decreasing the wear-and-tire of the device, achieving the predictable result of a more efficient system.
Claims 1-2, 5-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Grand Line Store (NPL Attached to this OA) and Alden (US 9848584 B1).
Regarding claim 1: Grand Line teaches A slip leash (10) comprising: a lead (12) having a first end (14) and a second end (16) ; an adjustable cord stop (18) receiving the lead therethrough; a first sleeve member (32) secured to the first end; a sliding ring member (36) pivotally connected to the first sleeve member, the sliding ring member having an opening (38) therethrough, the sliding ring member forming a slipping loop (40) at the first end, the slipping loop excluding the adjustable cord stop; the opening of the sliding ring member permitting movement of the lead therethrough; and the opening of the sliding ring member obstructing movement of the adjustable cord stop therethrough (Best illustrated in figure below. 

    PNG
    media_image1.png
    994
    760
    media_image1.png
    Greyscale

Grand Line fails to teach the sliding ring member having first and second ring portions distally extending thereapart in a planar curve from the first sleeve member, the sliding ring member having third and fourth ring portions respectively converging from the first and second ring portions to an end portion and forming a union therewith; the end portion of the sliding ring member forming a point; portions to an end portion and forming a union therewith. 
However, Alden teaches the sliding ring member (30B) having first and second ring portions distally extending thereapart in a planar curve from the first sleeve member (31B), the sliding ring member having third and fourth ring portions respectively converging from the first and second ring the end portion of the sliding ring member forming a point; portions to an end portion and forming a union therewith (Best illustrated in Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sliding ring member as disclosed by Grand Line with the ring structure as taught by Alden so as to permit movement of the lead while obstructing movement from the adjustable cord stop, therefore achieving the predictable result of a more efficient system.
Regarding claim 2: the modified reference teaches the limitations of claim 1 as shown above.
Grand Line further teaches wherein the lead further comprises a material selected from leather and rope (See Figure below). 

    PNG
    media_image1.png
    994
    760
    media_image1.png
    Greyscale

Regarding claim 5: the modified reference teaches the limitations of claim 1 as shown above.
Alden further teaches wherein the sliding ring member further comprises a teardrop shape (best illustrated in Fig. 2). 
Regarding claim 6: the modified reference teaches the limitations of claim 1 as shown above.
Grand Line further teaches a second sleeve (34) member secured to the second end (16).
Regarding claim 7: the modified reference teaches the limitations of claim 1 as shown above.
Grand Line further teaches a loop (56) at the second end (16). 
Regarding claim 10: Grand Line teaches a slip leash (10) comprising: a lead (12) having a first end (14) and a second end (16) ; an adjustable cord stop (18) receiving the lead therethrough; a first sleeve member (32) secured to the first end; a sliding ring member (36) pivotally connected to the first sleeve member, the sliding ring member having an opening (38) therethrough, the sliding ring member forming a slipping loop (40) at the first end, the slipping loop excluding the adjustable cord stop; the opening of the sliding ring member permitting movement of the lead therethrough; and the opening of the sliding ring member obstructing movement of the adjustable cord stop therethrough (Best illustrated in Figure below).

    PNG
    media_image1.png
    994
    760
    media_image1.png
    Greyscale

Grand Line fails to teach the sliding ring member being a teardrop shape; the end portion of the sliding ring member forming a point.
However Alden teaches the sliding ring member being a teardrop shape (Best illustrated in Fig. 2); the end portion of the sliding ring member forming a point.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sliding ring member as disclosed by Grand Line with the ring structure as taught by Alden so as to permit movement of the lead while obstructing movement from the adjustable cord stop, therefore achieving the predictable result of a more efficient system.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Grand Line (NPL attached to this OA) in view of Alden (US 9848584 B1) as applied to claim 1 above, and further in view of Matsumoto (US 20150259852 A1).
Regarding claim 3: the modified reference teaches the limitations of claim 1 as shown above.
Grand Line fails to teach wherein the lead further comprises kernmantle rope.
However, Matsumoto teaches wherein the lead further comprises kernmantle rope (Paragraph 36 “The kernmantle cord and three-stranded cord are preferable, of which the kernmantle cord is more preferable”, Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lead as disclosed by Grand Line with the kernmantle rope as taught Matsumoto so as to provide durable and strong properties therefore increasing the product’s lifetime as well as allowing for better restraint of the animal, therefore achieving the predictable result of a more effective system, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 125 USPQ 416.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Grand Line (NPL attached to this OA) in view of Alden (US 9848584 B1) as applied to claim 1 above, and further in view of Lewis (US 20160165849 A1).
Regarding claim 4: the modified reference teaches the limitations of claim 1 as shown above.
Grand Line fails to teach wherein the adjustable cord stop further comprises: a body having an exterior and a channel extending through an interior thereof; the exterior of the body sized to provide a finger platform component of a thumb-finger precision grip platform; a plunger spring-mounted to the interior of the body, the plunger being sized to provide a thumb platform component of a thumb-finger precision grip platform; the lead being adjustable through the body when the plunger is compressed; and the lead being locked when the plunger is relaxed.
However, Lewis teaches wherein the adjustable cord stop (225) further comprises: a body having an exterior and a channel extending through an interior thereof (Paragraph 28 “The adjustment device 225, 225′ may be, for example, a retractable strap dispenser 226, 226′ configured to retractably release additional strap 211b in various lengths”); the exterior of the body sized to provide a finger platform (bottom of 225) component of a thumb-finger precision grip platform (top of 225); a plunger (227) spring-mounted to the interior of the body (Paragraph 29 “The locking system 227, 227′ may be an actuator such as a switch, button, slide, etc”), the plunger being sized to provide a thumb platform component of a thumb-finger precision grip platform; the lead being adjustable through the body when the plunger is compressed; and the lead being locked when the plunger is relaxed (Paragraph 29 “As another alternative, the locking system 227, 227′ may alternatively function in the reverse manner where the additional strap 211b is by default locked in place and is temporarily released only when the actuator is actively depressed.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the adjustable cord stop as disclosed by Grand Line with the structural adjustable cord stop as taught by Lewis so as to permit the leash size to be adjusted depending on the size of the animal or the desire of the owner, therefore achieving the predictable result of a more effective system.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grand Line (NPL attached to this OA)) in view of Alden (US 9848584 B1) as applied to claim 1 above, and further in view of Liu (US 20150128554 A1).
Regarding claim 8: the modified reference teaches the limitations of claim 1 as shown above.
Grand Line fails to teach a figure-8 knot formed at the second end.
However Liu teaches a figure-8 knot (11) formed at the second end (Best Illustrated in Fig. 3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the second end as disclosed by Grand Line with the figure-8 knot near the end as taught by Liu so as to increase the strength of the leash therefore allowing for better restraint of the animal and decreasing the wear-and-tire of the device, achieving the predictable result of a more efficient system.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Grand Line (NPL attached to this OA) in view of Alden (US 9848584 B1), Matsumoto (US 20150259852 A1), Lewis (US 20160165849 A1), and Liu (US 20150128554 A1).
Regarding claim 9: Grand Line teaches a slip leash (10) comprising: a lead (12) having a first end (14) and a second end (16) ; an adjustable cord stop (18) receiving the lead therethrough; a first sleeve member (32) secured to the first end; a sliding ring member (36) pivotally connected to the first sleeve member, the sliding ring member having an opening (38) therethrough, the sliding ring member forming a slipping loop (40) at the first end, the slipping loop excluding the adjustable cord stop; the opening of the sliding ring member permitting movement of the lead therethrough. (Best illustrated in Figure below).

    PNG
    media_image1.png
    994
    760
    media_image1.png
    Greyscale

However Grand Line fails to teach the lead including kernmantle rope; the adjustable cord stop including: a body having an exterior and a channel extending through an interior thereof; the exterior of the body sized to provide a finger platform component of a thumb-finger precision grip platform; a plunger spring-mounted to the interior of the body, the plunger being sized to provide a thumb platform component of a thumb-finger precision grip platform; the lead being adjustable through the body when the plunger is compressed; and the lead being locked when the plunger is relaxed; the sliding ring member having first and second ring portions distally extending thereapart in a planar curve from the first sleeve member, the sliding ring member having third and fourth ring portions respectively converging from the first and second ring portions to an end portion and forming a union therewith; the end portion of the sliding ring member forming a point; and a figure-8 knot formed at the second end.
Matsumoto teaches the lead including kernmantle rope (Paragraph 36 “The kernmantle cord and three-stranded cord are preferable, of which the kernmantle cord is more preferable”, Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lead as disclosed by Grand Line with the kernmantle rope as taught Matsumoto so as to provide durable and strong properties therefore increasing the product’s lifetime as well as allowing for better restraint of the animal, therefore achieving the predictable result of a more effective system, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 125 USPQ 416.
Lewis teaches the adjustable cord stop including: a body having an exterior and a channel extending through an interior thereof (Paragraph 28 “The adjustment device 225, 225′ may be, for example, a retractable strap dispenser 226, 226′ configured to retractably release additional strap 211b in various lengths”); the exterior of the body sized to provide a finger platform (bottom of 225) component of a thumb-finger precision grip platform (top of 225); a plunger (227) spring-mounted to the interior of the body (Paragraph 29 “The locking system 227, 227′ may be an actuator such as a switch, button, slide, etc”), the plunger being sized to provide a thumb platform component of a thumb-finger precision grip platform; the lead being adjustable through the body when the plunger is compressed; and the lead being locked when the plunger is relaxed (Paragraph 29 “As another alternative, the locking system 227, 227′ may alternatively function in the reverse manner where the additional strap 211b is by default locked in place and is temporarily released only when the actuator is actively depressed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the adjustable cord stop as disclosed by Grand Line with the structural adjustable cord stop as taught by Lewis so as to permit the leash size to be adjusted depending on the size of the animal or the desire of the owner, therefore achieving the predictable result of a more effective system.
Alden teaches the sliding ring member (30B) having first and second ring portions distally extending thereapart in a planar curve from the first sleeve member (31B), the sliding ring member having third and fourth ring portions respectively converging from the first and second ring the end portion of the sliding ring member forming a point (Best illustrated in Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sliding ring member as disclosed by Grand Line with the ring structure as taught by Alden so as to permit movement of the lead while obstructing movement from the adjustable cord stop, therefore achieving the predictable result of a more efficient system.
Liu teaches a figure-8 knot (11) formed at the second end (Best Illustrated in Fig. 3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the second end as disclosed by Grand Line with the figure-8 knot near the end as taught by Liu so as to increase the strength of the leash therefore allowing for better restraint of the animal and decreasing the wear-and-tire of the device, achieving the predictable result of a more efficient system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Letke (US 20160338322 A1), Willner (US 6827045 B1), Voigt (US 4928634 A), Kitchen (US 4019463 A), Cooper (US 5806469 A), are all within the related field of leashes or elements used in restraining devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642